Citation Nr: 1011219	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-01 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability of the 
head and neck, to include as secondary to residuals of a 
gunshot wound to the right shoulder.  

2.  Entitlement to a disability rating greater than 30 
percent for limitation of motion of the right arm.  

3.  Entitlement to a disability rating greater than 20 
percent for residuals of a fracture of the right scapula, 
status post-gunshot wound, with a scar and degenerative joint 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and E.C.


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1948 to May 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2007 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran service connection for a head 
and neck disorder, claimed as secondary to his service-
connected residuals of a gunshot wound, and increased ratings 
for his disabilities of the right arm and shoulder, status 
post-gunshot wound.  The Veteran subsequently initiated and 
perfected appeals of these rating determinations.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing in February 2010.  A 
transcript of this proceeding has been associated with the 
claims file.    

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran seeks service connection for a disability of the 
head and neck, claimed as secondary to his service-connected 
residuals of a gunshot wound to the right shoulder and chest 
incurred during military service in 1952.  Service connection 
may be awarded for any disability which is due to or the 
result of, or is otherwise aggravated by, a service-connected 
disability.  38 C.F.R. § 3.310 (2009); Allen v. Brown, 7 Vet. 
App. 439 (1995).  Upon receipt of the Veteran's claim, he was 
afforded a VA medical examination in November 2007, with a 
December 2007 addendum.  Upon examination of the Veteran and 
review of the claims file, the examiner opined that the 
Veteran's degenerative disc disease of the cervical spine was 
"less likely than not caused by or a result of the gunshot 
wound of the right shoulder."  However, the examiner did not 
indicate whether the Veteran's service-connected disabilities 
aggravated the Veteran's cervical spine disability.  Such an 
omission renders this examination report incomplete for 
purposes of adjudication, and thus remand of this issue is 
required for an additional medical opinion.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Veteran also seeks increased ratings for his service-
connected residuals of a gunshot wound to the right scapula.  
He currently has a 30 percent rating for limitation of motion 
of the right arm, and a 20 percent rating for his residuals 
of a fracture of the right scapula, secondary to a gunshot 
wound, with degenerative joint disease and scarring.  While 
the Veteran was afforded a VA examination in March 2007, the 
examination report clearly states the claims folder, 
containing the Veteran's service treatment records and post-
service medical history, was not available for review.  In 
Green (Victor) v. Derwinski [1 Vet. App. 121, 124 (1991)], 
the United States Court of Appeals for Veterans Claims held 
that the duty to assist includes "the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Therefore, a remand of these issues is required to 
afford the Veteran a complete VA medical examination which 
takes into account his relevant medical history.  See also 
38 C.F.R. § 4.1 (2009).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Afford the November 2007 VA 
examiner the opportunity to supplement 
his report.  After fully reviewing the 
claims file, the examiner should opine 
whether the Veteran's cervical spine 
disorder has been aggravated by a 
service-connected disability or 
disabilities; that is, whether his 
gunshot wound residuals cause a 
permanent and greater degree of 
impairment (aggravation) of his 
cervical spine disorder.  

A complete rationale for all 
conclusions reached must be made.  

If the November 2007 VA examiner is 
unavailable or determines that another 
examination is needed, the AMC/RO should 
schedule the Veteran for a new VA 
examination and direct the new examiner to 
give his or her opinion regarding the above 
question. 

2.  Schedule the Veteran for a VA 
orthopedic examination to determine his 
current degree of disability resulting from 
his residuals of a gunshot wound to the 
right shoulder, with fracture of the right 
scapula.  He must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications 
must be associated with the claims file.  
The claims file and a copy of this remand 
must be made available to the examiner and 
the examiner should indicate in his/her 
report that these records were reviewed.  
Any indicated tests, including X-rays if 
indicated, should be accomplished.  The 
examiner should indicate complete range of 
motion in degrees for the right shoulder 
and arm and whether the Veteran experiences 
additional functional loss as a result of 
painful motion, instability, weakness, or 
lack of endurance of the right upper 
extremity joints.  Any other 
musculoskeletal or neurologic impairment 
related to the Veteran's gunshot wound to 
the right shoulder should also be noted for 
the record.  The clinical findings and 
reasons upon which any opinion is based 
should be clearly set forth.  

3.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
Veteran's pending claims in light of any 
additional evidence added to the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

